Citation Nr: 1224486	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. The propriety of the reduction in rating for diabetes mellitus, type II from          40 percent to 20 percent, effective March 27, 2009.

2. Entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In one of these decisions, a July 2007 RO rating decision denied the Veteran's claim for service connection for erectile dysfunction. Thereafter, in October 2009 the RO implemented a reduction in rating for diabetes mellitus. Also, a January 2010 rating decision denied service connection for hypertension. 

In October 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that           38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.
During the aforementioned hearing, the Veteran submitted additional evidence consisting of copies of private physicians' correspondence. The Board observes that this evidence is cumulative of that already of record, and moreover, the Veteran provided a waiver of RO initial jurisdiction. Hence, the evidence is accepted for inclusion into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011).  


FINDINGS OF FACT

1. The evidence of record at the time of the RO's reduction in rating for service-connected diabetes mellitus sufficiently established the rating requirement of medical evidence of regulation of activities. Additional evidence since added to the claims file further underscores the meeting of this criterion. 

2. The condition of erectile dysfunction is proximately due to or aggravated by service-connected diabetes mellitus. 

3. The condition of hypertension is proximately due to or aggravated by service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met for the restoration of a 40 percent rating for diabetes mellitus, type II effective March 27, 2009. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7319 (2011).

2. The criteria are met to establish service connection for erectile dysfunction as secondary to diabetes mellitus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


3. The criteria are met to establish service connection for hypertension as secondary to diabetes mellitus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.          §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

This notwithstanding, the VCAA duties to notify and assist do not apply where the issue is a reduction in rating. Indeed, the VCAA duties are triggered by the receipt of a new claim. In the case of a reduction, there has been no claim, so the VCAA is therefore inapplicable. However, there are specific particularized notice requirements which apply to a reduction in rating. The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.    See Brown v. Brown, 5 Vet. App. 413, 418 (1993). 
Here, these procedural safeguards were properly dispensed with, so there is no        due process of law violation that would inherently invalidate the RO's reduction        in rating action. Therefore, consideration of the claim regarding the propriety of reduction in rating for diabetes mellitus proceeds to the merits of whether reduction in rating was appropriate.

Moreover, as indicated below, the Board is granting the benefits sought on appeal of entitlement to service connection for erectile dysfunction and hypertension.    Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of these matters, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Reduction in Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by applicable regulations. See Greyzck v. West, 12 Vet. App. 288, 292 (1999) ("The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.")
Where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation. In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability. An examination less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. When encountering a change of diagnosis  VA will exercise caution in determining whether this change in diagnosis represents       no more than a progression of an earlier diagnosis, an error in prior diagnosis, or possibly a disease entity independent of the service-connected disability. 38 C.F.R. § 3.344(a). 

Moreover, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures. 38 C.F.R. § 3.344(b).

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture. See 38 C.F.R. § 4.2. Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record.       See 38 C.F.R. § 4.13.

The determination in a reduction in rating case must include the proper application as to the standard of proof. To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.             See Brown v. Brown, 5 Vet. App. 413, 420 (1993). See also, Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer v. Derwinski,              2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

Turning to the rating criteria which applies for purposes of this case, the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 pertain to the evaluation of diabetes mellitus, type II. Under those rating criteria, a 10 percent evaluation for diabetes mellitus is warranted when the condition is manageable by restricted diet only.           A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet. A 40 percent rating  is warranted when it requires insulin, restricted diet, and regulation of activities.          A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.        A note to those criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.                     See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Through an October 2003 rating decision, the RO had assigned a 40 percent disability evaluation for service-connected diabetes mellitus, type II, effective August 8, 2003. In a subsequent June 2004 rating decision, the RO assigned an earlier effective date of February 21, 2002, for the 40 percent disability rating award. The RO then undertook action in 2009 for purposes of implementing a reduction in rating to 20 percent, more than five years later.   Hence, the provisions under 38 C.F.R. § 3.344 for careful review to produce the greatest degree of stability of disability evaluation are applicable in this instance. 

As indicated, the applicable rating standard provides for the higher 40 percent rating for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities. See 38 C.F.R. § 4.119, Diagnostic Code 7913. The evaluation to which the Veteran's diabetes mellitus was reduced, a 20 percent rating, contemplates only a requirement of insulin (or oral hypoglycemic agent) and restricted diet -- the key difference between the two levels being the absence of requirement of "regulation of activities" from the 20 percent evaluation criteria. 

The Board's review of the applicable evidence will therefore focus primarily on the evidence both for and against a finding of requirement of regulation of activities due to diabetes mellitus.            

In June 2007, the Veteran underwent VA Compensation and Pension examination for his diabetes mellitus. He then indicated that he may have had a couple of episodes of hypoglycemia per month, depending on activity. He had never been hospitalized for hypoglycemia and had never had an episode of ketoacidosis.       His treatment regiment for diabetes included a restricted carbohydrate diet, oral medication, and insulin. It was expressly noted that the Veteran's activities were not restricted as a result of his diabetes.  

In January 2009, the Veteran underwent VA examination again for his diabetes mellitus. At that time, there were no episodes of hypoglycemia or ketoacidosis in the previous year requiring hospitalization. It was expressly noted that the Veteran's activities were not restricted as a result of the diabetes. His treatment regiment consisted of oral medications and insulin injections. The Veteran denied any difficulties, side effects or problems with his treatment regimen, and stated that it permitted him "fair" control of his diabetes. He would visit his diabetic care provider every three months. There were no reported effects of the condition on occupational functioning and normal daily activities. A physical examination was completed. The diagnosis was diabetes mellitus, suboptimal control. However, the February 2009 treatment summary from Dr. F.M.H., private physician states that the Veteran was under his care for diabetes mellitus, the Veteran had been an insulin dependent diabetic since his initial diagnosis, and because of his diabetes mellitus the Veteran was on a restrictive diet and limited physical activities. 

A more detailed March 2009 letter from this treatment provider states as follows:

	[The Veteran]  has been my patient since 1999 and suffers from diabetes
	mellitus which has contributed to diabetic retinopathy and early 
	diabetic neuropathy. His blood sugars remain very labile and overall
	his blood sugars indicate poor control despite being on insulin. As a result
	of [the Veteran's] labile diabetes it limits his physical activity and with
	the assistance of his wife he is able to maintain his activities of daily
	living. ...[The Veteran] remains on a restricted low carbohydrate diet and 
	regulation of his activities is required to avoid hypoglycemic events.

An August 2009 letter from this physician reiterated that the Veteran needed to regulate his activities to prevent hypoglycemic events and any strenuous activity could result in a hypoglycemia reaction which could cause him to pass out and lose consciousness. 

On a September 2009 VA re-examination, it was observed, in pertinent part, that  the Veteran was on a restricted, low-carbohydrate diet and also took insulin and oral medications for treatment of diabetes mellitus. Also noted was that there was no written restriction upon activities on account of diabetes by a physician. 

Through November 2009 correspondence, Dr. F.M.H. reiterated the finding that the Veteran's condition of chronic type II diabetes mellitus required insulin, oral medication, restricted diet and regulation of activities which met the requirement set by VA for a higher evaluation. The letter continues to state:

	I also based my opinion on the care that I have given [the Veteran] over
	the past 9 years. My credentials include being a board certified family
	physician in good standing since 1991 along with admitting privileges to 
	three area hospitals and seeing on average 500 patients per month. It is felt
	with reasonable degree of medical certainty that the Veteran's current 
	condition of type II diabetes mellitus which requires insulin injection, oral
	medication, restricted diet and regulation of activities to avoid the possibility
	of a hypoglycemic event in this case would be detrimental to his health. 
	Strenuous activities to be avoided include but are not limited to shoveling
	snow, cutting the lawn, climbing ladders, heavy lifting, playing baseball
	or any significant events which include any excessive walking such as 	grocery shopping. These activities could and have in the past contributed to
	hypoglycemic events and other related problems. 

Having reviewed the evidence in its entirety, the Board finds that the RO did not have sufficient justification to implement a reduction in rating from 40 to 20 percent for the Veteran's service-connected diabetes mellitus. Essentially, there is more than enough indication to clearly establish the requirement of regulation of activities as being attributable to underlying diabetes mellitus. While some VA examination reports reflect that no restriction of activities was necessary, there is substantial private medical evidence to the contrary, beginning with the February 2009 statement of Dr. F.M.H. A March 2009 letter from the same physician explained in more detail that regulation of activities was required for the Veteran to avoid hypoglycemic events. These documents as having originated from the Veteran's private treating physician since 1999 obviously carry considerable probative weight. They also comprise the requisite medical evidence of regulation of activities, per the rating criteria. See Camacho, supra. Moreover, there is a November 2009 physician's letter, which while received after the October 2009 reduction in rating action is still relevant to determining present disability state, and which reiterates the need for regulation of activities to avoid a hypoglycemic event and specifically lists those physical activities regarding which the Veteran had to generally limit or avoid entirely. 

Based on the above, there is competent and probative medical information supporting a finding of regulation of activities due to diabetes mellitus. At the very least, as there is conflict between VA and private medical findings, given the level of doubt surrounding the material issue of requiring regulation of activities, in the interest of stabilization of disability evaluations the existing 40 percent evaluation should remain in effect. 38 C.F.R. § 3.344(b). That notwithstanding, the most convincing evidence in this case again does substantiate regulation of activities. 

Accordingly, for these reasons, the prior evaluation of 40 percent for diabetes mellitus, type II is restored effective March 27, 2009. 

Service Connection Claims

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The applicable VA law also provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) .        In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b); Allen v. Brown,               7 Vet. App. 439 (1995). Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease,        will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition) is compared to the current level of severity of the nonservice-connected disease or injury.  The evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Erectile Dysfunction

The Veteran underwent a June 2007 VA examination for the genitourinary system. He reported erectile dysfunction which had been progressive for years, and had developed around the same time as his initial diagnosis of diabetes mellitus in 1992. He reported treatment for two years for depression, however, he had been off of medication for at least one year. A physical examination was completed. The impression was that the Veteran had erectile dysfunction, which was concurrent with his diagnosis of diabetes back in 1992. Therefore, erectile dysfunction was deemed not caused by the diabetes mellitus as there was a time period involved in the development.
 
However, in his June 2008 correspondence, Dr. J.P.S., private physician, stated that the Veteran had the condition of erectile dysfunction which was believed to be related to his underlying diabetes. 

An August 2009 letter from Dr. F.M.H. stated as follows:

	...[B]ased upon my findings it is my opinion that it is more likely than
	not that the Veteran's current condition of hypertensive vascular disease   	and erectile dysfunction is directly related to and being aggravated by his 	service-connected condition of diabetes mellitus type II. I base my opinion
	on this because it is felt that with a reasonable degree of medical certainty
	that the hypertensive vascular disease and erectile dysfunction in this case is
	directly related to or aggravated by his diabetes mellitus. Diabetes mellitus
	directly impacts the vascular system causing damage which directly 
	contributes to erectile dysfunction as well as hypertension. It also causes 
	microvascular damage to kidneys which can play a major role in the 
	regulation of blood pressure.  

Further VA inquiry into the subject of secondary service connection resulted in a November 2009 VA medical opinion (an addendum to the September 2009 VA examination), which observed that as of May 1999 (the earliest available medical notes) the Veteran was an insulin dependent diabetic. He also had obesity, hypercholestemia, and elevated blood pressure. Hypertension was not diagnosed until April 2000. There was no medical evidence in the claims file regarding an initial complaint of erectile dysfunction. The VA examiner concluded that although the Veteran had a multitude of risk factors for his erectile dysfunction - the obesity, diabetes mellitus and hypercholestemia - it was at least as likely as not that the diabetes mellitus at least aggravated his erectile dysfunction. The VA examiner qualified that it would be impossible to determine the percent of aggravation caused by the diabetes, without resorting to mere speculation.

Considering the evidence on the whole, the Board will grant service connection for the condition of erectile dysfunction as secondary to service-connected diabetes mellitus. Substantiating a finding of service connection is a June 2008 private physician's statement, which though not connected to a supporting rationale,               is nonetheless followed by an August 2009 opinion of another treating physician which identifies the general impact of diabetes mellitus upon the vascular system. The November 2009 VA medical opinion offers the most detailed case study amongst those opinions in favor of the Veteran's claim, in determining that it is at least as likely as not that diabetes mellitus (amongst other risk factors) aggravated his hypertension. This most recent opinion is grounded in direct review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). The opinion provider did qualify that the amount of aggravation could not be determined, but that does not rule out his primary conclusion that some aggravation was likely. 

Meanwhile, the one contrary opinion of record, a June 2007 VA medical opinion, states that erectile dysfunction was not originally caused by diabetes mellitus,           but ignored the other potential avenue of recovery of chronic aggravation of a nonservice-connected disability by a service-connected disability. See 38 C.F.R.        § 3.310(b). Even the reasoning behind that opinion's ruling out of original causation is not particularly convincing however. The VA examiner observed that by the Veteran's report, diabetes mellitus and erectile dysfunction both began around 1992, and normally there would have to have been a time lapse between diabetes mellitus and onset of erectile dysfunction to suggest causation. The Board simply does not find this compelling reasoning, in the absence of more direct medical evidence that the two conditions could not originate simultaneously. Also possible is that the Veteran had diabetes in some form undiagnosed for many years prior         to 1992. 

In any event, the Board's overview of the medical evidence results in the finding that the evidence weighing both for and against the Veteran's claim on the subject of secondary service connection is near evenly balanced -- under which circumstances the claimant must prevail. See 38 C.F.R. § 3.102. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The more favorable evidence implicates diabetes mellitus as initially causing and/or aggravating the condition of erectile dysfunction.  Accordingly, the criteria for service connection for the condition of erectile dysfunction are met.  

Hypertension

As set forth in the preceding section, the August 2009 correspondence of                Dr. F.M.H. found a correlation between the Veteran's hypertension and underlying service-connected diabetes mellitus, stating "...it is felt that with a reasonable degree of medical certainty	that the hypertensive vascular disease... is directly related to or aggravated by his diabetes mellitus." [The full text of the physician's opinion is already set forth in more detail above.] Both damage to the vascular system from diabetes mellitus and similarly microvascular damage to the kidneys were identified as factors linking hypertension to service-connected diabetes mellitus.

Pursuant to a September 2009 VA Compensation and Pension examination for diabetes mellitus, it was noted that the Veteran was claiming hypertension related to the diabetes. The diabetes was diagnosed in 1992, whereas the hypertension was diagnosed in 2002. Following a medical history review and physical examination, the VA examiner indicated that it was less likely than not that the Veteran's hypertension was related to diabetes mellitus. The stated rationale was that the Veteran had no type of renal damage noted with lab work dating back to 2002. There was no microalbumin in the urine. BUN and creatinine were all normal.

The Board finds a sufficient basis in the record upon which to premise an award of service connection. The August 2009 correspondence from a private physician who has treated the Veteran's diabetes mellitus for nearly 10 years indicates the likelihood that the Veteran's hypertension is associated with diabetes mellitus,         due to precipitating damage to the vascular system and microvascular damage to the kidneys. While the private physician does not offer greater details on what particularly transpired in the Veteran's case, the clear implication from his stated opinion is that the Veteran developed diabetic nephropathy and vascular system damage from his diabetes mellitus. In contrast, the report of the September 2009 VA medical examination indicates otherwise, effectively stating that on the basis of available laboratory findings that the Veteran did not have kidney damage or other abnormal laboratory findings such as would suggest a diabetes mellitus related onset of hypertension. 

Once again, the Board finds that it has competing medical opinions before it.   While the necessary result is not as immediately clear as with the previous issue,   the Board will nonetheless fully resolve reasonable doubt in the Veteran's favor on the subject of secondary service connection. There is no doubt that further medical inquiry potentially could be conducted here; regardless, the Board has before it sufficient favorable medical opinion evidence from the Veteran's primary treatment provider for his diabetes mellitus competently linking hypertension to that underlying service-connected disability. Therefore, the criteria for service connection for hypertension are met.


ORDER

A 40 percent rating for diabetes mellitus, type II is restored effective March 27, 2009, and the appeal as to this issue is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for hypertension, as secondary to service-connected diabetes mellitus, type II, is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


